Mr. President, permit me at the outset to address to you my most sincere congratulations on your assumption of the presidency of this session of the General Assembly. Your election not only is a tribute to the militant sister-country of Algeria but also attests to the general appreciation of your personal talents and your constant efforts to support the movements of national liberation by backing them with effective means and by moving to a successful confrontation with imperialism and Zionism. We are confident that under your presidency this session will be one of the most important and most effective. You have our most sincere wishes for success.
109.	We also wish to extend our heartfelt thanks to Mr. Benites, President of the last session, for his efforts which yielded such good results. To him and his friendly country, our best wishes.
110.	May we also congratulate the States of Bangladesh, Guinea-Bissau and Grenada on their admission to our Organization. Their role in the bringing about of justice and peace will be, we are sure, a very prominent one.
111.	We must ever bear in mind that the objectives for which the United Nations was created still fall short of complete realization. There is no doubt, however, that international relations have gone a long way towards international detente, thanks to the dialog established in all fields between the two greatest Powers.
112.	Moreover, a number of peoples have taken a great step forward in their continuing struggle to achieve liberation and independence, albeit at the cost of tremendous human and material sacrifices. In the vanguard stands Guinea-Bissau, which has gained its independence through its heroic struggle;, and the people of Mozambique are about to attain independence, thanks to the blood shed by its sons. We salute the courageous policy of the Government of Portugal, which has come to understand the real interests of the Portuguese people and has Abandoned its colonial policy, thus turning a new page in its co-operation with the international community after a long period of boycott by this community. We are confident that the peoples of Namibia, Angola, Zimbabwe and South Africa will obtain their independence and will do away with the remnants of racist and colonialist regimes which have been exploiting their homelands and their resources.
113.	The dialog which is taking place in Europe, the disappearance of the hotbed of the German conflict, and the process of peace in the Indian subcontinent are all positive signs of the evolution of international religions towards a better world.
114.	Despite all these welcome trends, however, international peace is still threatened by many hotbeds of tension and danger, in defiance of the Charter of the United Nations and the will of peoples for liberation, independence and unity. The critical situation in Viet Nam persists; the unpatriotic regime in South Viet Nam constantly violates the Paris agreements; and barriers are set in the path of the Korean people, preventing it from achieving its national unity. Moreover, one aggression after another is committed against the militant Cambodian people, which has mustered all its strength, under the leadership of the Royal Government of National Union, headed by Prince Sihanouk, to confront the agents of imperialism who are engaged in a desperate last-ditch fight.
115.	Furthermore, it is impossible to speak of international detente and of respect for the Charter and for the right of peoples to self-determination in isolation from the events in the Middle East, a region which so many factors combine to make one of the most important in the world. The strategic position of the Middle East as a bridge between three continents, the Arab history with its civilization and culture that have been established in that area, its tremendous wealth in raw materials, its surplus of exports and the impact of all these factors on the international economic and monetary order are all realities which make it necessary to stop and reflect on the Middle East question and to approach it with the utmost care.
116.	The October war of liberation demonstrated this, underscoring the sensitivity of the region in relation to international peace and security and the international economy. The danger of possible military confrontation between the two great Powers was then clear and present, and the crises to which the world economy was exposed as a result of the war that was imposed on the Arabs were acute. The Arabs, in order to defend their legitimate rights, were compelled to fight for their national existence and for the liberation of their own territories.
117.	The tragedy that besets the region began after the First World War, when British colonialism undertook to facilitate Jewish emigration in accordance with a colonialist Zionist plan. The tragedy crystallized in the establishment of the racist entity of Israel, which has received backing and support from imperialist and colonialist States and from international Zionism, with a view to consolidating a racist entity in the very heart of the Arab homeland, constituting a factor of continual blood-letting. This entity was created to prevent the Arabs from freeing themselves from economic and political colonialism and to obstruct their national unity. It is not difficult to grasp the nature of this entity, for it was founded on the basis of exploiting religion for racist and expansionist purposes in an era when peoples reject such reactionary forms of national structure.
118.	This racist entity was admitted to the United Nations in 1949 by virtue of General Assembly resolution 273 (III) of 11 May 1949, which made the membership of Israel conditional on the implementation of the United Nations resolutions relative to territories and to the return of the refugees especially General Assembly resolution 194 (III), paragraph 11 in particular, a paragraph which provides for the return of the Arab refugees to their homes. The Foreign Minister of Israel undertook then, on behalf of the Zionist authorities, to respect the relevant United Nations resolutions and to abide by those conditions.
119.	A simple comparison between the area under Israeli control in 1948 and the area under its control today and a quick review of the history of Israel, which shows that it has refused to adhere to any international resolution whatsoever, reveal the nature of Israel and the kind of "peace" it seeks.
120.	The establishment of this entity was accompanied by the dispersion of the Palestinian people ever since 1948. The Arabs of Palestine have since been living under the worst of economic and social conditions. Israel has persistently rejected the United Nations resolutions requiring that the Palestinians be permitted to return to their homeland and to exercise their right of self-determination; Israel has intensified oppression and injustice and has repeatedly perpetrated raids on refugee camps. Israel, in its hostility to the Arabs, went so far as to wage war against Egypt in 1956; this was followed by continued territorial expansion up to the time of the June 1967 war, when Israel proceeded to occupy territories belonging to three Arab States Members of the United Nations, to disperse additional hundreds of thousands, to change the features of Arab towns, to set up scores of colonial to incarcerate thousands of citizens, and to practice Nazi methods of tyranny and oppression. Despite all this, the Arabs have always adhered to the emblem of peace based upon justice. But a just peace is impossible to achieve unless it is based on the principles of the Charter, which require complete withdrawal from all the occupied Arab territories and full recognition of the national rights of the Palestinian people, including the right to return to their homeland, therein to exercise the right of self-determination.
121.	The Arabs have spared no effort and have lost no opportunity to induce the members of the international Organization to take effective measures to bring pressure on Israel to honor the Charter and the resolutions of the United Nations and to adhere strictly to their implementation. All such efforts have met with Israeli rejection on the ground that Israel needed "secure borders".
122.	The Israelis mock people's intelligence when they use such childish pretexts. This comes from their superiority complex and the intense selfishness which mark all their thoughts and behavior. They tell us that geographic borders are secure borders, in complete disregard of the fact that this is an age of scientific advancement; particularly in armaments, and that technology has eliminated the immunity of terrain. In any case, the international community is entitled to ask why secure borders are demanded for a few Israeli villages white they are denied to millions of the Arab indigenous population. Does not the idea of unilaterally secure borders carry with it implications of racial discrimination? The Israelis have occupied the Golan Heights, announcing that they will not withdraw, using the "secure border" pretext again in proclaiming their intentions with respect to the West Bank, Jerusalem, and Sharm El-Sheikh. Yet did this occupation prevent Syria and Egypt from defending their, rights in the October war? The Israelis well remember what the Arabs achieved during that war, and what they might have achieved but for the airlifts and shipments by sea which submerged Israel with armaments, equipment and personnel to an unprecedented extent.
123.	On 22 October 1973 the Security Council adopted resolution 338 (1973) which my country accepted on 24 October 1973 by a telegram which I sent iO the Secretary-General, declaring that we understood the decision to mean complete Israeli withdrawal from the occupied territories and full safeguard of the national fights of the Palestinian people. In the period which, followed the cease-fire, however, we quickly came to realize that Israel was determined to persist in its aggression. Israel expressed this determination by provocative declarations that it would not withdraw from the occupied Arab territories, especially not from the Golan Heights. On the contrary, Israel considered the Golan Heights as part of Israel and by so doing tried to restore the situation to what it was before the October war, and to abort all the valuable political results which the Arabs had achieved in the elan with which they set themselves to defend their rights and to liberate their territories. Israel has resumed its delusion of invincibility; apparently the war held no lesson for it. The Arabs, who rejected the set-back of 1967, refuse to relinquish their achievements of the October war. They are more than ever determined to protect and defend and safeguard their national rights not only because these are their rights, but because to safeguard and defend such rights is to defend the Charter and the freedom and dignity of man.
124.	We deployed our utmost efforts following the cease-fire to secure implementation of Security Council resolution 338 (1973). The Israeli response was more procrastination and more provocative statements, Our people is struggling for freedom. It has not tired of the struggle. It will not give way to despair. This was evident in our acceptance of the Golan war -as of any other war. That was brought to a halt by the agreement on separation of forces signed in Geneva on 31 May 1974. The text expressly stipulates that the agreement is but a step towards implementing resolution 338 (1973) and does not constitute the just and durable peace desired. Although four months have elapsed since the signing of this agreement, Israel still continues to maneuver, procrastinate and issue refusals.
125.	Israel is escalating the tension with military preparations behind which lie new aggressive intentions, with no regard to the far-reaching harm this may do to international security and peace depending on the encouragement received from some Powers which continue to send economic aid and armaments to Israel. Israel fully disregards the harmful effects to international security and peace at a time when the situation in the Middle East has ceased to be one of mere regional dimensions and when its impact and dangers extend to all points of the globe.
126.	We summon the attention of the international community once more to the fact that acquiescence in aggression and complacency in the face of its continuation in one part of the world encourage aggression in other parts. Therefore we appeal to you to stand by our people, who are striving for peace, to support us so that we can continue towards this goal, and take measures which will impress upon Israel that it cannot with impunity persist in its hostile policy against peoples, that violation of its commitments on the basis of which it was admitted to the United Nations makes Israel unfit for membership in the international community.
127.	Indeed, it has become a focal point of disturbance and terror in this sensitive region of the world. Visit yourselves, my friends, the town of Quneitra to see what Israeli hatred did just before the evacuation, following the separation agreement. See for yourselves the evidence that Israel could not contain its racism and instinct to destroy, but indulged them by razing the features of the town, demolishing every house, every shop, mosque, church, school, hospital, water reservoir and electric generator, every precious antiquity, even desecrating the sanctity of cemeteries with tractors and explosives. After such criminal operations the Israelis found the easiest course was to claim that the destruction of Quneitra occurred during the war, thus adding lies and hypocrisy to their war crimes.
128.	The Government of the Syrian Arab Republic calls upon the international Organization not to neglect the situation in the Middle East, for it is explosive, and hopes that it will go to the root of the problem. The Syrian Government insists that restoration to the Palestinian people of their national rights and other rights recognized by the Charter and United Nations resolutions is indispensable for the establishment of a just and durable peace in the Middle East, that the exercise by this people of its right to self-determination requires the implementation of paragraph 11 of General Assembly resolution 194 (III) adopted on 11 December 1948, which the Assembly has yearly reaffirmed, requiring the return of the Palestinians to their homes, and that Israel be compelled to annul all the measures it has taken to deprive the Palestinian people of its national and human rights. It calls upon the Security Council to take the necessary steps to safeguard those rights.
129.	Persistence in depriving the Palestinian people of its rights is contrary to the Charter and the Universal Declaration of Human Rights; it is contrary to the policy of the United Nations, which is to liquidate colonialism and combat racism. The identity and individual character of the Palestinian people have been manifested through its struggle under the leadership of PLO, which most States have recognized, as they have recognized the legitimacy of the struggle of the Palestinian people. Therefore we appeal to you to extend political, material and moral support to this struggling people, to achieve peace and justice in the Middle East.
130.	Among the responsibilities of the United Nations, which inherited the question of Palestine from the League of Nations and has dealt with the Middle East crisis, is to declare without ambiguity that no just peace can be established save by the withdrawal of Israeli forces from the Arab Territories occupied since June 1967 and by the revocation of all changes introduced by Israel in the demographic, economic and cultural structure of the occupied Territories. If Israel does not comply, the Organization should proceed forthwith to take all measures provided for in the Charter to deprive it of its membership and force complete withdrawal from all the occupied Territories and the restoration, to the Palestinian people of its national rights. Failure of the Organization to shoulder its responsibilities will jeopardize the progress achieved in international relations and allow them to revert to a state of explosive tension, for whatever occurs in the Middle East will have repercussions throughout the whole world.
131.	On these premises, the Arab States and others have decided to request the inclusion of the question of Palestine as an item on the agenda of the present session [AI9742 and Add J-4]. All States have supported this request and merit our sincerest thanks. The question of Palestine has been On the world's conscience for more than half a century. It behooves the Assembly now to examine all its aspects, so that Members can form a clear picture of what Israel is an example of settler colonialism similar in its nature and in the way it has been achieved to that of South Africa and Rhodesia. When we insist on the withdrawal of Israel from all occupied Territories, and associate with this the ensuring of the rights of the Arab Palestinian people, we base ourselves on a historical reality which neither the series of Israeli aggressions nor the policy of fait accompli can eliminate from existence. By refusing to comply with United Nations resolutions, by engaging in maneuvers in order to evade the obligation of implementing Security Council resolution 338 (1973), Israel places the region in a condition hardly conducive to assuring international peace and security. Any co-operation with or assistance to Israel, militarily, economically or politically, will encourage it to persist in shunning its international obligations. All States, and particularly those which have been and are backing Israel, are called upon to fulfill their responsibility in the protection of the United Nations Charter and in the implementation of United Nations resolutions.
132.	Any attempt to restore, in one form or another, the situation that prevailed prior to the October war will have a nefarious impact on peace. Hence the need for strong measures to be undertaken by the United Nations and by all peace-loving peoples, measures such as those urged in the resolutions adopted by the Fourth Conference of Heads of State or Government of Non-Aligned Countries, convened in Algiers, calling for a political, military, economic and cultural boycott of Israel and for the discontinuance of all sea and air communications facilities extended to Israel by any country. We are entitled to expect and the events of October have only served to emphasize this such an international effort for the fulfillment of the Arab nation's legitimate demand of complete withdrawal and the demands for the national rights of the Arab Palestinian people. Unfortunately, we do not believe that hope will be fulfilled, unless we reach this result as soon as possible, particularly since Israel is resorting to all sorts of maneuvers for the purpose of aborting all such efforts and evading its obligations under the United Nations resolutions and the Charter.
133.	The policy of our country is that of a door open to the world in a spirit of friendship, positiveness and co-operation with all countries save those that base their philosophy and existence on racism. As a result of that policy, our country, together with other Arab countries, is witnessing a great and fruitful evolution in political, economic and spiritual relations with most other countries of the world. Some illustrations of this can be found in the top-level meetings that have taken place and are taking place in our country and in other Arab countries; in our active participation in the most important international conferences; in the series of visits undertaken recently by President Hafez El-Assad to a number of friendly States. In all of these there is an impulse for greater international understanding and co-operation, and a strong reaffirmation of a common faith in the principles of the Charter and in the moral values and norms of justice of the international community. The results of the conferences of the non-aligned countries and of the Islamic countries in Lahore and the summit meeting of the Arab States demonstrate and confirm this fact. Thus the way is being ^prepared for attainment by the people of Palestine of their national rights, under the leadership of PLO.
134.	Our people look forward to the day when the Mediterranean will be a lake over which peace reigns supreme, following on the disappearance of the hotbeds of tension in the Middle East resulting from the Zionist aggression against the Arab nation. We are saddened by the events in Cyprus, that island, so close to our shores, to which we are linked by cordial relations based on proximity, co-operation, the principles of the Charter and the policy of non-alignment. When we consider that those events are not isolated from the situation as a whole in the Miduik Bast and Europe, we feel that we should do everything possible that can put an end to the ordeal of the Cypriot people and settle their problem on the basis of the territorial integrity and independence of their country, remove all causes of tension in the island, and ensure that Cyprus remains a member of the group of non-aligned countries. We appeal to all Member States to co-operate towards the realization of these goals. 
135.	Our Organization faces a new era. As was stated by the Secretary-General, it must respond to challenges and changes without sacrificing its principles. AU peoples look to the Organization in the hope that it will be able to spare the world the horrors of war and to build an international community based on sound and proper political, economic and social foundations; that it may do so by eliminating injustice, upholding right, spreading international justice and securing to all peoples their full rights. It is imperative for this Organization to find solutions to the great problems facing the international economy, and it is mandatory that it work towards narrowing the gap between the developing and developed countries. The disparities resulting from that gap which made it necessary to hold the historic sixth special session of the General Assembly last spring require sincere, serious and prompt work on the part of the technologically advanced States on the basis of full and rapid implementation of General Assembly resolution 3202 (S-VI), with restoration to all States of full sovereignty over their natural resources, easier access for them to technology, and technical assistance in promoting the construction of their economies on a sure, strong and self-confident basis, and the liquidation of aggression, foreign occupation and every form of foreign economic exploitation.
136.	There is no doubt that indulgence in military aggression, the appropriation by great Powers of huge budgetary sums for military expenditures, the amounts of aid given or proffered to racist and expansionist regimes, and the control of third-world resources all figure prominently in the state of inflation that is overwhelming the world.
137.	It is the right of the peoples of the third world that have suffered from colonialism and exploitation by imperialist companies to 'restore their full control over their natural resources and to utilize those resources for safeguarding their independence, sovereignty and national territory. If such utilization results in certain negative effects on other States, it is the duty of those States to cease giving their support to aggression, whether it be political, economic or military support, and to offer aid and assistance to the peoples suffering from aggression. The liquidation of aggression and its causes is one of the most important factors in eradicating the hotbeds of tension in the world, and it represents a process that will certainly have positive effects on the world economy and will serve the interests of different peoples.
138.	Only by working tirelessly, with courage and profound faith in the principles of the Charter and their applicability, can we fulfill the hopes of humanity. We are optimistic, Mr. President, that this session over which you preside will be the starting-point for a new era, one highlighting the strength and efficiency of this Organization.
139.	The Syrian Arab Republic, reasserting its belief in the Charter and in international law, feels strongly committed to the liberation of its occupied territories by every means available to it, and to securing the rights of the Palestinian people. In working towards these ends, we are giving expression to the aspirations and the interests of the international community in its longing for a just and lasting peace, and we are sincerely collaborating with all States and all forces working towards this. These are indeed the propitious conditions necessary for a climate of international relationships that can prosper under the auspices of the United Nations and become one of justice, love and equality in a world of peace, progress and prosperity.
